


Exhibit 10.21b

 

Portions of this Exhibit 10.21b  have been omitted based upon a request for
confidential treatment. This Exhibit 10.21b, including the non-public
information, has been filed separately with the Securities and Exchange
Commission. “[*]” designates portions of this document that have been redacted
pursuant to the request for confidential treatment filed with the Securities and
Exchange Commission.

 

 

AMENDING AGREEMENT

 

THIS AGREEMENT made as of the 1st day of August, 2012,

 

B E T W E E N:

 

AUTOMOTIVE FINANCE CANADA INC.,
a corporation incorporated under the laws of the Province of Ontario,

 

(hereinafter called the “Seller”),

 

- and -

 

KAR AUCTION SERVICES, INC.,
a corporation incorporated under the laws of Delaware,

 

(hereinafter called the “KAR”),

 

- and -

 

BNY TRUST COMPANY OF CANADA,
a trust company incorporated under the laws of Canada licensed to carry on
business as a trustee in each of the provinces of Canada, in its capacity as
trustee of PRECISION TRUST, a trust established pursuant to the laws of the
Province of Ontario, without personal liability, as purchaser,

 

(in such capacity, hereinafter called the “Purchaser”).

 

WHEREAS the Seller, KAR and the Purchaser entered into an amended and restated
receivables purchase agreement dated as of May 24, 2011 (as amended, the “RPA”);

 

AND WHEREAS, in accordance with the terms of Section 10.4 of the RPA, the
Seller, KAR and the Purchaser wish to amend the RPA in the manner set out in
this amending agreement (the “Agreement”);

 

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and
covenants and agreements of the parties herein contained and for other good and
valuable consideration (the receipt and sufficiency of which are hereby
acknowledged by each of the parties), the parties hereby covenant and agree as
follows:

 

--------------------------------------------------------------------------------


 

1.                                      Interpretation

 

1.1                               All words and expressions defined in the RPA
and not otherwise defined in this Agreement (including the recitals hereto)
shall have the respective meanings given to them in the RPA.

 

2.                                      Amendments to the RPA

 

2.1                               Schedule G of the RPA is hereby deleted in its
entirety and the following is substituted therefore:

 

“SCHEDULE “G”

 

DEPOSIT ACCOUNTS

 

Branch

 

Account Number

[*]

 

[*]

 

3.                                      Other Documents

 

3.1                               Any reference to the RPA made in any documents
delivered pursuant thereto or in connection therewith shall be deemed to refer
to the RPA as amended, extended, modified, renewed or supplemented from time to
time, unless the context otherwise requires.

 

4.                                      Miscellaneous

 

4.1                               As amended by this Agreement, the RPA is in
all respects ratified and confirmed and continues in full force and effect, and
the RPA as amended by this Agreement shall be read, taken and construed as one
and the same instrument.

 

4.2                               This Agreement shall enure to the benefit of
and be binding upon the parties and their respective successors and permitted
assigns.

 

4.3                               This Agreement may be executed in one or more
counterparts each of which shall be deemed an original and all of which when,
taken together, shall constitute one and the same instrument.

 

4.4                               This Agreement shall be governed by, and
construed in accordance with, the laws of the Province of Ontario and the
federal laws of Canada applicable therein.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized signatories, as of the date first written above.

 

 

AUTOMOTIVE FINANCE CANADA INC.

 

 

 

 

 

 

 

By:

/s/ James E. Money, II

 

 

Name:

James E. Money, II

 

 

Title:

CFO & Treasurer

 

 

 

 

 

 

 

 

 

KAR AUCTION SERVICES, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Rebecca C. Polak

 

 

Name:

Rebecca C. Polak

 

 

Title:

Executive VP, General

 

 

Counsel & Secretary

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

BNY TRUST COMPANY OF CANADA, in its capacity as trustee of PRECISION TRUST,
without personal liability, by BMO NESBITT BURNS INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Kevin Brown

 

 

Name:

Kevin Brown

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

By:

/s/ Chris Romano

 

 

Name:

Chris Romano

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------
